Name: Commission Regulation (EC) No 2553/94 of 20 October 1994 determining the extent to which applications lodged in October 1994 for import licences for certain pigmeat products under the regime provided for by the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria and Finland, of the other part, can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 270/18 Official Journal of the European Communities 21 . 10 . 94 COMMISSION REGULATION (EC) No 2553/94 of 20 October 1994 determining the extent to which applications lodged in October 1994 for import licences for certain pigmeat products under the regime provided for by the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria and Finland, of the other part, can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 October to 31 December 1994 submitted pursuant to Regulation (EC) No 3580/93 shall be met as referred to in the Annex. Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3580/93 of 21 December 1993 laying down detailed rules for the application in the pigmeat sector of the regime provided for by the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria and Finland, of the other part ('), and in particular Article 4 (4) thereof, Whereas the applications for import licences lodged for the period 1 October to 31 December 1994 are for quan ­ tities less than or equal to the quantities available and can therefore be met in full, Article 2 This Regulation shall enter into force on 21 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 326, 28 . 12. 1993 , p. 16 . 21 . 10 . 94 Official Journal of the European Communities No L 270/19 ANNEX Group No Percentage of acceptance of import licences submitted for the period from 1 October to 31 December 1994 Al 100,00 A2 100,00 A3 100,00 F1 100,00 F2 100,00 F3 100,00